Citation Nr: 0608410	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the lumbar spine, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the right shoulder, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the left shoulder, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the right knee, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 regional office (RO) rating 
decision that denied increased evaluations for Reiter's 
Syndrome of the lumbar spine, right shoulder, left shoulder, 
right knee, and left knee.


FINDINGS OF FACT

1.  The Reiter's Syndrome of the lumbar spine has not 
resulted in forward flexion of the thoracolumbar spine 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or more than moderate limitation of 
motion.

2.  The Reiter's syndrome of the right shoulder does not 
limit motion of the arm to less than shoulder level.

3.  The Reiter's syndrome of the left shoulder does not limit 
motion of the arm to less than shoulder level.

4.  The Reiter's syndrome of the right knee does not limit 
flexion of the knee to less than 45 degrees.

5.  The Reiter's syndrome of the left knee does not limit 
flexion of the knee to less than 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for Reiter's syndrome of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003), effective prior to September 
26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2005), effective September 26, 2003.

2.  The criteria for a disability rating higher than 20 
percent for Reiter's syndrome of the right shoulder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5201 (2005).

3.  The criteria for a disability rating higher than 20 
percent for Reiter's syndrome of the left shoulder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5201 (2005).

4.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5260 (2005).

5.  The criteria for a disability rating higher than 10 
percent for Reiter's syndrome of the left knee are not met  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5260 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the veteran with the development of his 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The 
communications, such as a letter from the RO dated in April 
2004 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter specifically told the veteran to submit 
any additional evidence that he had in his possession.  Thus, 
the fourth element is satisfied.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The veteran's initial VCAA letter was provided in April 2004 
which was after the adjudication of his claim.  However, he 
was given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examination.  He has 
not reported any treatment.  The veteran has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The veteran's service-connected Reiter's syndrome, may be 
rated under Diagnostic Code 5002 by analogy to rheumatoid 
arthritis in one of two ways.  As an active process, with 
constitutional manifestations associated with active joint 
involvement, and totally incapacitating, a 100 percent rating 
is warranted.  If the manifestations are less than criteria 
for 100% but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods a 60 percent rating is warranted.  If there 
are symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is warranted.  If there are one or 
two exacerbations a year in a well-established diagnosis, a 
20 percent rating is warranted.

In the alternative, such a disorder may be rated on the basis 
of chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.

The Board initially notes that the veteran does not have 
constitutional symptoms, weight loss, anemia or impairment of 
health so as to warrant rating the disorder as a single 
entity as an active process.  In the present case, rating the 
disorder based on chronic residuals such as limitation of 
motion of individual joints will provide the highest overall 
rating.  Accordingly, the Board will review the ratings on 
that basis.

The Board has noted that during the period the case was 
remanded, the RO increased the rating for some of the 
veteran's disabilities.  However, the issue of entitlement to 
a higher rating is still considered to be on appeal as the 
veteran has not withdrawn it.  A claimant will generally be 
presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


A. Entitlement To An Increased Evaluation For Reiter's 
Syndrome Of The Lumbar Spine, Currently Rated As 20 Percent 
Disabling.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disabilities of the spine were 
amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding.

Under the old regulations, effective prior to September 26, 
2003, a back disorder could be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 10 percent rating for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating was warranted if the limitation of 
motion was severe.  Id.  

There is a new General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51454-51458 (August 27, 
2003).  The General Rating Formula for Diseases and Injuries 
of the Spine (For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20

The relevant evidence includes the report of a joints 
examination conducted by the VA in March 2001.  The report 
reflects that the veteran stated that since his most recent 
prior examination in August 1994, his symptoms in his back, 
both shoulders, and knees had gotten steadily worse.  He had 
a diagnosis of Reiter's syndrome.  His symptoms in his 
lumbosacral spine reportedly had increased, and he 
experienced pain in the left side of his low back when he did 
any lifting, shoveling, bending stooping, or if he sat in one 
spot for more than an hour.  The pain reportedly did not 
radiate into his legs.  

Examination of his back revealed some tenderness over the 
lower lumbar spine, with flexion restricted to 70 degrees as 
opposed to normal motion of 90 degrees.  Lateral bending was 
to 15 degrees as opposed to normal of 20 degrees.  He 
complained of pain at the extremes of right and left lateral 
bending.  There was no sciatic notch tenderness.  
Neurological examination of the lower extremities was grossly 
normal.  The pertinent diagnosis was degenerative disease of 
the lumbosacral spine.   

A VA radiology report dated in March 2001 shows that an X-ray 
of the veteran's lumbar spine was interpreted as showing 
degenerative changes seen in the mid and lower lumbar spine 
with anterior osteophyte formation and minimal narrowing of 
the L5-S1 interspace.  

The report of a joints examination conducted by the VA in 
September 2004 shows that the veteran reported similar 
complaints.  The assessment was osteoarthritis versus 
Reiter's syndrome, arthritis of the lumbar spine, bilateral 
knees, bilaterally shoulders.  On examination, he was in no 
acute distress.  His gait was symmetric.   His low back had 
slightly flat lordosis.  He could forward flex to 45 degrees 
out of 80 with the lordosis barely reaching neutral.  He 
could extend to only 15 degrees, and then felt as if he was 
going to fall over backwards.  He could tilt to the right and 
left to only 15 degrees, and then noted greatly increased 
discomfort on the side toward which he was tilting.  He could 
rotate right and left to only 10 degrees.  Neurologic 
examination showed deep tendon reflexes were 1+ at the knees 
and at the tendo Achillis.  Plantar reflexes were downgoing.  
Motor strength was intact.  Sensory was intact to pin and 
light touch in the upper and lower extremities.  Straight leg 
raising was positive bilaterally at 50 degrees with posterior 
thigh pain.  Lasegue's test was negative bilaterally.  

In an addendum dated in February 2005, the examiner noted 
that in the knees, shoulders and lumbar spine, all motions 
were repeated at least three times without decrease in range 
of motion or increase in discomfort.  It was noted that on 
the day of the examination, the veteran was fairly 
comfortable.  The examiner stated that in his medical opinion 
should any of the veteran's joints flare up, particularly his 
lumbar spine, he would have a reduction in the range of 
motion.  In the area of the shoulders and knees, that 
reduction would be in the area of 10 degrees loss of flexion 
and extension.  In the lumbar spine, the combination of pain 
plus spasm of the muscles could reduce the range of motion to 
less than 20 degrees of forward flexion and less than 10 
degrees of extension.  With relation to weakness associated 
with repeated activity, all of the joints on the day of the 
examination had normal strength, but as noted above, with 
relation to joint pain, during flare-ups of a particular 
joint the muscles that work that joint would be weakened by 
about one whole grade point.

Based on the foregoing evidence, the Board finds that the 
Reiter's Syndrome of the lumbar spine has not resulted in 
forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
or more than moderate limitation of motion.  The range of 
motion was to 70 degrees on the VA examination in March 2001, 
and to 45 degrees on the examination in September 2004.  
Although the examiner indicated on the September 2004 
examination that there could be occasional flare-ups 
resulting in limitation of forward flexion to less than 20 
degrees, such an occurrence would be exceptional and would 
not be reflective of the veteran's level of impairment during 
most periods of time.  The Board further notes that there is 
no evidence of ankylosis in any of the medical evidence.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for Reiter's 
syndrome of the lumbar spine are not met.  

B. Entitlement To An Increased Evaluation For Reiter's 
Syndrome Of The Right Shoulder, Currently Rated As 20 Percent 
Disabling.

The RO has rated the veteran's right shoulder disorder under 
Diagnostic Code 5201, which provides that a 20 percent rating 
may be granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  

The Board notes that the VA examination reports reflect that 
the veteran is right handed, so his right arm is his 
"major" extremity.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

The evidence pertaining to the current severity of the 
shoulders includes the report of a joints examination 
conducted by the VA in March 2001.  His current complaints 
included having pain in both shoulders with a cracking noise 
on motion of the shoulders.  The pain was increased with 
anything he did with his arms over his head, such as changing 
a light bulb.  He took Naprosyn for the shoulders and this 
gave him some relief.  He was right handed.  On physical 
examination, the shoulders had tenderness over the rotator 
cuff on the anterior aspect of both shoulders.  Flexion was 
to 170 degrees.  Abduction was to 160 degrees.  The examiner 
noted that normal was to 180 degrees for both of those 
motions.  External rotation and internal rotation were to 90 
degrees which was normal.  The veteran did experience pain 
and clicking on rotation, flexion and abduction.  The 
pertinent diagnosis was degenerative arthritis of the 
acromioclavicular joint bilaterally with tendinitis of both 
shoulders and a possible rotator cuff tear on the right as 
demonstrated by the MRI.  

A VA radiology report dated in March 2001 shows that X-rays 
of the right shoulder were interpreted as showing mild 
osteoarthritis changes in the right acromioclavicular joint.  
X-rays of the left shoulder showed osteoarthritic changes in 
the left acromioclavicular joint.  

The report of a joints examination conducted by the VA in 
September 2004 shows that the veteran reported similar 
complaints.  Examination of the right shoulder showed that 
the veteran was right hand dominant.  The right shoulder 
actively abducted to 120 degrees and forward flexed to 100 
degrees.  It extended to 30 degrees with internal rotation to 
T12.  It adducted across his chest at 10 degrees.  Rotator 
cuff muscles all pulled through, but only in the 3/5 range 
for supraspinatus, infraspinatus, and subscapularis.  He 
could externally rotate to 80 degrees and internally rotate 
to 80 degrees.  The left shoulder actively abducted to 100 
degrees.  Forward flexion was to 90 degrees.  Extension was 
to 30 degrees with internal rotation to T12.  Adduction 
across the chest was to 5 degrees.  Rotator cuff muscles all 
pulled through.  At 90 degrees of adduction, the left 
shoulder externally rotated to 75 degrees, and internally 
rotated to 85 degrees.  

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a rating 
higher than 20 percent for the right (major) shoulder 
affected by Reiter's syndrome.  At the time of the VA 
examinations, the veteran demonstrated motion to (and above) 
shoulder level in both abduction and forward flexion.  The 
Reiter's syndrome of the left shoulder did not limit motion 
to less than shoulder level, as required for a higher rating 
for the major arm.  The examination reports showed complaints 
of pain, but do not demonstrate additional limitation of 
motion sufficient to justify a higher rating.  VAOPGCPREC 9-
98 (August 14, 1998) (the claimant's painful motion may add 
to the actual limitation of motion so as to warrant a 
[higher] rating ....).  In this regard, the examiner in 
September 2004 estimated that the shoulder would have only an 
additional 10 degrees of loss of motion due to such factors.  
Taking such additional loss into account, the veteran would 
still have motion to shoulder level.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for Reiter's syndrome of the right shoulder 
are not met.  

C.  Entitlement To An Increased Evaluation For Reiter's 
Syndrome Of The Left Shoulder, Currently Rated As 20 Percent 
Disabling.

The evidence pertaining to the left shoulder is summarized 
above along with the evidence pertaining to the right 
shoulder.  After reviewing all of the evidence of record, the 
Board finds that the evidence weighs against the claim for a 
higher rating for Reiter's syndrome of the left shoulder.  
The Reiter's syndrome of the left shoulder does not limit 
motion to less than shoulder level.  The VA examination 
reports reflect that the veteran's range of motion is to the 
shoulder level or higher.  Specifically, the left shoulder 
exhibited almost a full range of motion on the March 2001 
examination.  In addition, on examination in September 2004, 
the left shoulder flexion to 90 degrees and abduction to 100 
degrees.  The examination reports showed complaints of pain, 
but do not demonstrate additional limitation of motion 
sufficient to justify a higher rating.  To warrant a 30 
percent rating for the minor shoulder, the rating criteria 
contemplate that the motion of the arm would be limited to 
within 25 degrees of the side.  None of the evidence reflects 
limitation of motion of such severity.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 20 percent for Reiter's syndrome of the left 
shoulder are not met.  




D.  Entitlement To An Increased Evaluation For Reiter's 
Syndrome Of The Right Knee, Currently Rated As 10 Percent 
Disabling.

Knee disorders may be rated based on limitation of motion of 
the joint.  The normal range of motion of the knee is from 0 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Diagnostic 
Code 5260 provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  

The report of a joints examination conducted by the VA in 
March 2001 shows that the veteran worked as a truck driver 
and found that when sitting for long periods of time his 
knees became painful, and he had to stretch after 20 to 30 
minutes or the pain became unbearable.  He said that he was 
comfortable walking on the grass, but when he walked on hard 
surfaces his knee pain became pretty severe.  He had 
difficulty going up and down stairs with pain and he had some 
clicking and snapping noise in both knees.  He occasionally 
experienced giving way of one knee or the other.  

Examination of the knees revealed that they were equal in 
circumference.  Both had a full range of motion, however, 
there was a marked degree of crepitus on motion of the right 
knee and a positive McMurray's test on the right.  Range of 
motion of the left knee was full, with a minor degree of 
crepitance on motion located mostly at the patella and 
McMurray's test was negative on the left.  The pertinent 
diagnosis was chondromalacia of the patella bilaterally with 
degenerative arthritis of the right knee and probably 
internal derangement.  

A VA radiology report dated in March 2001 shows that X-rays 
of the right knee showed very minimal spurring in the medial 
and lateral tibial plateaus and the superior margin of the 
patella.  There was no joint effusion.  The was a mild 
narrowing of the joint space.  There was no 
chondrocalcinosis.  The left knee had minimal spurring in the 
anterior margin of the patella and the medial and lateral 
tibial plateaus.  There was no joint effusion.  

The report of a joints examination conducted by the VA in 
September 2004 shows that the veteran reported similar 
complaints.  In an addendum dated in February 2005, the 
examiner noted that the veteran's knees extended to +1 or 2 
degrees and flexed to 120 degrees.  They were stable to all 
tests through the range of motion.  There was no soft tissue 
swelling, nor were there palpable osteophytes.  X-rays showed 
minor bilateral osteoarthritis.  

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the right knee.  The VA 
examination in March 2001 showed that the knee range of 
motion was noted to be normal.  In September 2004, the range 
of motion was almost normal.  Therefore, the Board finds that 
the Reiter's syndrome of the left knee does not show actual 
range of motion to a degree warranting a compensable 
evaluation.  With consideration of pain, a 10 percent rating 
has been assigned based on the limitation of flexion 
demonstrated.  The Reiter's syndrome of the right knee does 
not limit flexion of the knee to less than 45 degrees.  In 
addition, absent any significant limitation of extension, the 
veteran is not entitled to a higher or separate rating on the 
basis of limitation of motion under Diagnostic Code 5261.  
VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. 
Reg. 59,990 (2004).  In addition, the pain on motion does not 
cause sufficient additional limitation of motion to justify a 
higher rating.  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for Reiter's 
syndrome of the right knee are not met.  

E.  Entitlement To An Increased Evaluation For Reiter's 
Syndrome Of The Left Knee, Currently Rated As 10 Percent 
Disabling.

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the left knee.  As noted 
above, the veteran had a normal range of motion of the left 
knee in March 2001, and an almost normal range of motion in 
September 2004.   Therefore, the Board finds that the 
Reiter's syndrome of the left knee does not have actual 
limitation of motion so as to justify a compensable rating.  
The veteran had pain throughout the range of motion on 
examination, but the pain is reflected in the current 10 
percent rating as limitation of flexion.  As above, extension 
is essentially normal and a higher/separate rating is not 
warranted.  Id.  In addition, the pain on motion does not 
cause sufficient additional limitation of motion to justify a 
higher rating.  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for Reiter's 
syndrome of the left knee are not met.  


ORDER

1.  An increased evaluation for Reiter's Syndrome of the 
lumbar spine, currently rated as 20 percent disabling, is 
denied.

2.  An increased evaluation for Reiter's Syndrome of the 
right shoulder, currently rated as 20 percent disabling, is 
denied.

3.  An increased evaluation for Reiter's Syndrome of the left 
shoulder, currently rated as 20 percent disabling, is denied.

4.  An increased evaluation for Reiter's Syndrome of the 
right knee, currently rated as 10 percent disabling, is 
denied.

5.  An increased evaluation for Reiter's Syndrome of the left 
knee, currently rated as 10 percent disabling, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


